724 S.E.2d 909 (2012)
STATE
v.
Kevin Wayne MAYNARD.
No. 93P12-1.
Supreme Court of North Carolina.
April 12, 2012.
Kevin Wayne Maynard, Windsor, for Maynard, Kevin Wayne.
Daniel P. O'Brien, Assistant Attorney General, for State of North Carolina.
William West, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 9th of March 2012 by Defendant to Appoint Counsel:
"Motion Dismissed as Moot by order of the Court in conference, this the 12th of April 2012."